Title: From Susanna Boylston Adams Clark Treadway to Alexander Bryan Johnson, 13 September 1823
From: Treadway, Susanna Boylston Adams Clark
To: Johnson, Alexander Bryan


				
					Dear Sir,
					Quincy Sepber. 13th 1823
				
				As it is a long time, since I have received a communication from any member of your family, and as their silence is, as implausible as it is painful, I am anxious to have it explained. my own letters, have remained so long unanswered, that I have become almost weary of writing. Since the arrival, of my Uncle’s family, from Washington, we have had few leisure moments, the house has been thronged with company, and our time is constantly occupied. At present, public, and private attention has been arrested, by the explosion of the long threatened Noise, which is to blow up all Mr. Adam’s claims to the next Presidency. I allude to the correspondence, between my Grand Father, and the late William Cunningham, which has just made its appearance in print. these letters were written under the strictest injunctions of secrecy; they disclose, the real characters of many Individuals, whom the public have been accustomed to idolize, and my Grand Father, never intended to wound the feelings of their connections, by a disclosure. this Mr. Cunningham, in a fit of Insanity, destroyed his own life, and the letters, have fallen into the hands, of the political Enemies of both Father & Son, and they have given them to the world, perfidiously, violating the engagements of fidelity, which were made, at the period of the correspondence. It is said, the public are already disgusted, with this breach of confidence, and that, the effects resulting from the disclosure, will be totally different, from what has been anticipated by the Crawford party. I send you a Newspaper, with the first number of the “Remarks upon the Correspondence” the writer, has enclosed, two numbers to my Grand Father, “with the sincere hope, that the pain, which cannot, but have been occasioned, by gross breach of trust, in the publication of his private letters, may be in a great degree, diminished, by the veneration, which it will call forth, for the greatness of his public character, and the anxiety which it will disclose, for the happiness of his remaining years.” If you have not seen, the pamphlet I can procure one for you, two thousand copies are already in circulation, at a dollar a piece, and it will probably go through a Second Edition. the “Remarks” I will send you as they appear, if you would like to read them.We are all well, except myself, who am suffering with the Influenza. My best love to all your family, and affectionate remembrance, to your father, and Mother.Very Sincerely yours
				
					Susan  B Clark
				
				
			